Citation Nr: 1424985	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  14-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2013 rating decision of the RO, which denied the benefit sought.  In January 2014, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2014, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in April 2014.  

The Board notes that, in addition to the paper claims file, there are also Virtual VA and VBMS paperless claims files associated with the Veteran's claim.  A review of the documents reveals a rating decision and notice letters that are either duplicative in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains a duplicate copy of an August 2013 rating decision that is already included in the paper claims file.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).   

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistant Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in June 2013 fully satisfied the duty to notify provisions as to the claims for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment and post-service private treatment records.  

The Veteran was afforded a VA examination in June 2013 in order to adjudicate his claim for service connection for bilateral hearing loss.  In this regard, the Board notes that the VA audiologist offered an etiological opinion as to the claimed disorder and based on her conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);    Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA audiologist is sufficient to assist VA in deciding the claim for service connection.  

The Veteran has also not reported any treatment for his claimed condition.  Moreover, he has not identified where such treatment occurred nor completed additional authorization forms to allow VA to obtain these, or any other, private treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from any provider who treated him in the claimed conditions in June 2013, the Veteran did not respond or complete such authorization forms.  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.  

As there is no indication of any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Applicable Laws and Regulation

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, supra at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

III. Bilateral Hearing Loss

The Veteran contends that he suffered from bilateral hearing loss as a result of his exposure to hazardous noise during service.  In an April 2014 statement, the Veteran stated that he was a tank crewman who experienced acoustic trauma from service.  The Veteran noted that he fired machine guns without hearing protection and repaired diesel engines that produced loud noises.  

In this case, the disorder at issue is sensorineural hearing loss, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply.  Walker, supra.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).         

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  However, the Board found that the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss that is the result of in-service noise exposure.  Therefore, the Veteran's claim of service connection for a bilateral hearing loss disability is denied. 

Having considered all of the evidence of record in light of the regulations noted above, the Board finds that the Veteran was likely exposed to loud noises (acoustic trauma) during service.  While service treatment records show initial complaints of a perforated eardrum during service, the June 2013 VA audiologist opined that the injury had healed on its own since the Veteran did not received any additional treatment after the initial complaint and his separation hearing examination results were normal.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of §3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran's personnel records confirm that he was assigned to the 3rd Battalion, 64th Armor Regiment for a period of time, and his DD Form 214 confirms that he was an armor crewman; as such, he was likely exposed to at least some acoustic trauma.  In a June 2013 VA audiological examination, the Veteran reported his perforated eardrum during service as well as noise exposure from tanks, cannons, and large guns.  For these reasons, the in-service injury of acoustic trauma is established. 

The Board next finds that the Veteran has bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385. 

A June 2013 VA audiology examination reflected the Veteran's current disability of bilateral hearing loss.  Audiology examination revealed the following results, measured in decibels. 

Hertz		500		1,000		2,000		3,000		4,000
Left 		10		30		65		70		60
Right  		30		30		75		78		80

Word recognition testing was 76 percent in the left ear and 94 percent in the right ear.   

Thus, at least one auditory thresholds is greater than 40 decibels, and three auditory thresholds are 26 decibels or greater for the designated frequencies for both ears, satisfying the requirements of 38 C.F.R. § 3.385. 

The Board next notes that the first complaint of hearing loss is not shown until July 2012, and the first objective, post-service clinical medical evidence of a diagnosis for hearing loss is not shown until the June 2013 VA examination.  See Dr. F.O. Progress Notes, July 2012.  There is otherwise no evidence of record to establish that the Veteran's sensorineural hearing loss, ultimately diagnosed in 2013, was manifest to a degree of 10 percent or more within one year of separation from service.  In fact, the first documented complaints of hearing loss are not shown until 2012, where the Veteran reported a "hearing deficit" especially in the left ear.  See Dr. F.O. Progress Notes, July 2012.  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim.). Therefore, service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), is not warranted. 

Even assuming, arguendo, that the Veteran did in fact endorse continuous hearing loss symptomatology since service, his statements regarding continuity are outweighed by the objective evidence of record, including normal hearing at separation, the absence of complaints/treatment for hearing loss for decades following service, his post-service occupational and recreational noise exposure, and most significantly, the highly probative opinion of the June 2013 VA audiologist.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Thus, the remaining question for consideration here is whether the Veteran's current bilateral hearing loss is related to acoustic trauma sustained during service - i.e., the so-called "nexus" requirement.  

In August 2012, the Veteran's private physician wrote a letter to VA stating, "I have reviewed [the Veteran's] medical records from his time spent in the military.  His hearing problem ... are long standing and could be the result of his military involvement."  Dr. C.O. Letter, August 2012.  The speculative terminology used by Dr. C.O. does not provide a sufficient basis for an award of service connection for bilateral hearing loss.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and that is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Moreover, no rationale was provided for this option.  See Nieves-Rodriguez, supra (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Therefore, the Board finds that this opinion is entitled to the most minimal probative value.  

In contrast, the June 2013 VA audiologist not only interviewed and examined the Veteran and reviewed his medical treatment records, but also supported her resulting etiological opinions with an adequate rationale.  See Nieves-Rodriguez, supra.  Here, the June 2013 VA audiologist, opined that it is less likely as not that the Veteran's bilateral hearing loss is caused by or a result of an event in military service.  In rendering her opinion, the VA audiologist reviewed the Veteran's claims file, including the service treatment records, and considered the subjective complaints regarding noise exposure in-service and following service.  The audiologist noted that the Veteran had suffered a perforated eardrum during service and was exposed to hazardous noise in the military based on his reports of firing machine guns and repairing tanks without proper hearing protection.  The audiologist also indicated post-military noise exposure and trauma, including his civilian occupation as a boiler maker for 29 years, and recreational noise exposure including hunting, woodworking, and motorcycling.  The Veteran also reported suffering from hearing loss for years without treatment, but could not identify its cause or onset.  In light of the above factors, the audiologist reasoned that despite the Veteran's perforated eardrum in service, which appeared to heal spontaneously; he had normal hearing in both ears according to his separation audiogram.  In contrast, the Veteran was exposed to occupational noise exposure as a boiler maker in construction for 29 years following active duty.  Thus, this opinion is therefore being afforded great probative weight.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss, the probative evidence of record demonstrates that this disability was not related to his service.  In this regard, the Board places greater probative weight on the VA audiologist's opinion that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson, supra.  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity.  Further, while the Veteran may sincerely believe that his hearing loss was a result of active duty service, there is no indication that he has the requisite medical training to perform such audiometric testing and interpret the results.  Therefore, the Board affords greater probative weight to the opinion of the June 2013 VA audiologist discussed above.

In the absence of any persuasive evidence that the Veteran's current bilateral hearing loss is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A.              § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


